Citation Nr: 1515851	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-33 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971, which includes service in the Republic of Vietnam.  He received the Bronze Star Medal.  He died in March 1995 and the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied entitlement to eligibility for DEA benefits under 38 U.S.C.A. Chapter 35.  The RO in Togus, Maine currently has jurisdiction over the appellant's claim.

The appellant testified before the undersigned at a November 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran died in March 1995; the immediate cause of his death was systemic amyloidosis.

2.  At the time of his death, the Veteran had no service-connected disabilities and had no pending claims of service connection.

3.  A presumption of service connection for AL amyloidosis based on in-service herbicide exposure was established for all claims pending before VA on or received after May [redacted], 2009.

4.  The appellant, who is the Veteran's daughter, was born in March 1979; she turned 26 years old in March 2005, was 30 years old on May [redacted], 2009, and was 32 years old at the time of her October 2011 claim for DEA benefits.

5.  The Veteran's fatal systemic amyloidosis is not shown to be etiologically related to active service on a direct (non-presumptive) basis.


CONCLUSION OF LAW

The criteria for eligibility for DEA benefits under the provisions of Chapter 35 have not been met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. §§ 3.807(a), 3.816, 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for DEA benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

As applicable in this case, basic eligibility for DEA benefits exists if the appellant is the child of a veteran who: (1) was discharged from service under conditions other than dishonorable, or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) died as a result of a service-connected disability.  38 C.F.R. § 3.807(a).

The basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  The basic ending date for educational assistance is the date of the child's 26th birthday.  38 C.F.R. § 21.3040.

Beyond the 8 year period from a child's 18th to 26th birthdays, an extension of the eligibility period for education benefits may be granted if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  Notwithstanding this potential extension provision, no child is eligible for educational assistance beyond her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  An extension of the eligibility period may also be granted if an eligible child serves on duty in the Armed Forces, or is ordered to active duty or involuntarily ordered to full-time National Guard duty after September 10, 2001.  38 U.S.C.A. § 3512(a)(5), (h); 38 C.F.R. §§ 21.3041(c), (h).  There are no other provisions for extending the period of eligibility, except as noted herein.

In this case, the Veteran died in March 1995.  His death certificate listed the immediate cause of his death as systemic amyloidosis and there were no other conditions listed as contributing to his death.  He did not have any service-connected disabilities at the time of his death.  

A claim of service connection for the cause of the Veteran's death was submitted by R.J.D. in February 2011.  This claim was denied in a July 2011 decision, a timely notice of disagreement was submitted, and a statement of the case was issued in April 2013.  Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b) (2014).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2014).  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issue of entitlement to service connection for the cause of the Veteran's death following the April 2013 statement of the case.  Also, the AOJ specifically sent a letter to R.J.D. in December 2013 and explained that the appeal for service connection for the cause of the Veteran's death had been closed because a timely substantive appeal  had not been submitted.  

As no document has been submitted that could be construed as a timely substantive appeal pertaining to the issue of entitlement to service connection for the cause of the Veteran's death following the April 2013 statement of the case, the RO closed the appeal.  The RO did not certify the issue to the Board at that time and no further action was taken by VA to suggest that this issue was on appeal.  Thus, the issue of entitlement to service connection for the cause of the Veteran's death is not presently before the Board.  See Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations).

The Board notes that the appellant was 32 years old at the time of her October 2011 claim for DEA benefits.  Hence, her claim was received after the general ending date of her eligibility for educational assistance (i.e, her 26th birthday).  See 38 C.F.R. § 21.3040.  The appellant essentially contends that she is entitled to eligibility for DEA benefits because the Veteran was exposed to herbicides in Vietnam and his fatal systemic amyloidosis was presumptively caused by such exposure.  Hence, she contends that the Veteran died as the result of a service-connected disability.  

The Veteran's Certificate of Discharge from Service (DD Form 214) confirms that he served in Vietnam from March 1969 to March 1979.  As he served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  Moreover, presumptive service connection on the basis of presumed exposure to herbicides is possible for AL amyloidosis.  38 C.F.R. § 3.309(e) (2014).

Nevertheless, the presumption of service connection for AL amyloidosis based on herbicide exposure is only applicable for claims pending before VA on or received after May [redacted], 2009.  See 74 Fed. Reg. 21259 (May [redacted], 2009).  The appellant was 30 years old on May [redacted], 2009.  

Pursuant to the decision in Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989),  VA regulations provide for situations where the effective date of service connection for a disability can be earlier than the date of a liberalizing law (May [redacted], 2009 in this case), assuming that a "Nehmer class member" has been granted compensation from a covered herbicide disease.  A "Nehmer class member" includes a Veteran who is disabled, or died from, a covered herbicide disease or a surviving child of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  As applicable to this case, the effective date of service connection for a disability can be earlier than the date of a liberalizing law if: (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

In the present case, there is no evidence that VA denied compensation for the Veteran's fatal amyloidosis at any time between September 23, 1985 and May 3, 1989 or that there was any pending claim for compensation for the fatal disability prior to May [redacted], 2009.  For these reasons, among others, the provisions of 38 C.F.R. § 3.816 are not applicable in this case.  

There is no lay or clinical evidence of record that directly links the Veteran's fatal amyloidosis to service.  As explained above, he was not service-connected for any disability at the time of his death and service connection for the cause of his death was denied in the November 2011 decision.  Even assuming that the Veteran's cause of death was presumptively service-connected due to his exposure to herbicides, the earliest potential effective date of that benefit would be May [redacted], 2009 if that benefit were solely based on presumptive service connection.  The appellant was 30 years old on May [redacted], 2009 and was thus ineligible for DEA benefits at that time.  Moreover, the Board finds that the law does not furnish any exceptions to the 26th birthday ending date for educational assistance beyond the circumstances already noted above (and for which the appellant does not meet).

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran did not have any service-connected disabilities at the time of his death, his fatal systemic amyloidosis is not shown to be etiologically related to active service on a direct (non-presumptive) basis, and the appellant had surpassed her 26th birthday on the date that presumptive service connection for the Veteran's fatal disability was established and on the date that her claim for DEA benefits was received.  Although the Board is sympathetic to the appellant's situation, it has no authority to create exceptions, or to overturn or to disregard the very specific limitation on the award of DEA benefits.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute). Accordingly, this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


